Citation Nr: 0844859	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as hypertensive vascular disease, to include as 
secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for benign prostatic 
hypertrophy.

3.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In May 2008, the veteran testified at a 
Board hearing before the undersigned, sitting in Seattle, 
Washington.  A transcript of the hearing has been added to 
the record.  

The issue of entitlement to service connection for benign 
prostatic hypertrophy is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension was not proximately to or the 
result of service-connected diabetes mellitus.

2.  The veteran's hypertension is not related to active 
military service.

3.  The veteran's hypothyroidism is not related to active 
military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3. 
310(a) (2008).

2.  The criteria for service connection for hypothyroidism 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3. 310(a), 
3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) and 
cardiovascular disease, to include hypertension are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations.  Service connection for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods any time after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

I.  Hypertension

Here, the veteran's service treatment records are negative 
for any diagnosis or treatment of hypertension.  
Additionally, there is no record of hypertension within one 
year of discharge.

The veteran is not entitled to a presumption of service 
connection because of exposure to herbicides with respect to 
the hypertension claim because hypertension is not one of the 
diseases listed at 38 C.F.R. § 3.309(e).

The veteran's primary contention is that hypertension is 
secondary to his service-connected diabetes mellitus.  There 
are two medical opinions of record that address the possible 
nexus between the veteran's hypertension and his service-
connected diabetes mellitus.  In February 2006, Dr. Lockwood 
wrote that the veteran is under his care for several medical 
problems and had asked him to provide an opinion on any 
relationship between his hypertension and diabetes.  Dr. 
Lockwood explained that the veteran fits the syndrome of 
moderate insulin resistance with associated elevated serum 
insulin levels, elevated serum lipids and elevated blood 
pressure.  Dr. Lockwood then wrote that in that syndrome, the 
diabetes does result in worsening hypertension.  Although Dr. 
Lockwood noted that the veteran "fits the syndrome," he did 
not specifically state that the veteran did, in fact, have 
this syndrome.  Similarly, although he noted that, in this 
syndrome, the diabetes does result in worsening hypertension, 
Dr. Lockwood did not specifically state that the veteran's 
diabetes had actually worsened the veteran's hypertension.  
That is, Dr. Lockwood described a syndrome in which diabetes 
would worsen hypertension, but he did not actually say that 
the veteran had this particular syndrome or that the 
veteran's hypertension had, in fact, worsened his 
hypertension, although what he did write, at the request of 
the veteran, clearly was intended to suggest that this might 
be the case.  The Board finds that Dr. Lockwood's opinion 
does not amount to a conclusion that the veteran's 
hypertension is proximately due to or the result of the 
service-connected diabetes, in whole or in part.  This is the 
standard required by 38 C.F.R. § 3.310.  

The second medical opinion comes from the November 2007 VA 
examination.  The examiner notes the diagnosis of essential 
hypertension and states that the hypertension preceded the 
diagnosis of diabetes.  Furthermore, the veteran has a prior 
history of normal renal function, which makes his 
hypertension not likely related to diabetes or caused or 
aggravated by diabetes but a separate condition.  The Board 
finds this opinion probative on the question of a medical 
nexus between hypertension and the service-connected diabetes 
mellitus, inasmuch as the opinion is based upon both 
examination of the appellant and consideration of his 
documented medical history and assertions, and because the 
rationale underlying the opinions is reasonable and 
consistent with the evidence of record.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
representative's written and oral assertions; however, none 
of this evidence provides a basis for allowance of the claim 
on a direct, presumptive, or secondary basis.  The claim 
turns on medical matters, and medical questions of diagnosis 
and etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, none of the lay 
assertions in this regard have any probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim for service connection 
hypertension, to include as secondary to the veteran's 
diabetes mellitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Hypothyroidism

The veteran's private physician gave a diagnosis of 
hypothyroidism not otherwise specified.  The veteran alleges 
that his hypothyroidism was caused by exposure to radiation 
in service.

In all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. § 
3.311.  Although thyroid cancer is listed as a radiogenic 
disease, hypothyroidism is not.  Because hypothyroidism is 
not a radiogenic disease, the Board does not need to make a 
finding of whether the veteran was exposed to radiation.

There is no probative evidence of record indicating any 
relationship between the veteran's current hypothyroidism and 
any event, disease or injury in service.  Thus, the claim 
must be denied.


III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in January 2005 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2006.  To 
the extent that his claims for service connection for 
hypertension and hypothyroidism are being denied, there is no 
prejudice to the appellant in the timing of this notice.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, issues 
concerning the disability evaluation and the effective date 
of the award do not arise in this instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records, as well as private medical 
records for which the claimant authorized release to VA.  VA 
examinations were conducted.  This case is being remanded to 
conduct a VA examination with regard to the claim for benign 
prostatic hypertrophy.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for hypertension, claimed 
as hypertensive vascular disease, to include as secondary to 
the service-connected diabetes mellitus, is denied.

Entitlement to service connection for hypothyroidism is 
denied.


REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

Here, there is medical evidence in service of urological 
problems.  There was a diagnosis of non-specific urethritis 
in November 1969.  There is no documentation of any diagnosis 
in service of benign prostatic hypertrophy or prostatitis.  
However, the veteran credibly testified at the May 2008 Board 
hearing that he was never given a digital rectal examination 
during service.  The urological problems documented in the 
service treatment records along with the veteran's lay 
testimony are enough to establish the requirement of an 
event, injury or disease in service. 

There was a diagnoses of prostatitis following service.  The 
veteran asserts that his treating physicians linked his 
current condition with service.  However, the medical records 
only recite the history of urological problems in service as 
reported by the veteran.  There is no specific nexus medical 
opinion on record.

The third prong of  38 C.F.R. § 3.159(c)(4), requiring that 
the evidence of record "indicate" that "the claimed 
disability or symptoms may be associated with the established 
event," establishes a "low threshold" for requiring VA to 
provide an examination.  McLendon v. Nicholson, 20 Vet.App. 
79, 83 (2006).  Therefore, a VA urological examination must 
be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
urological examination.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination, and all indicated special 
studies and tests should be accomplished.  
The report of the examination must include 
all current diagnoses relating to the 
veteran's genitourinary system.  And, for 
each diagnosis, the examiner should state 
a medical opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosis is the result of any disease or 
injury in service.  Provide a complete 
rationale for each opinion.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of service 
connection for benign prostatic 
hypertrophy.  If the benefit is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford an 
opportunity to respond before returning 
the record to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


